As filed with the Securities and Exchange Commission on May 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. LoCorr Managed Futures Strategy Fund Consolidated Schedule of Investments March 31, 2014 (Unaudited) Maturity Coupon Principal Date Rate Amount Value ASSET BACKED SECURITIES: 11.61% 321 Henderson Receivables I LLC, 2004-A A1 (Acquired 02/08/2013, Cost, $496,770) (a)(c) 09/15/2045 % $ $ American Express Credit Account Master Trust Series 2009-2 A (c) 03/15/2017 % Series 2012-2 A 03/15/2018 % AmeriCredit Automobile Receivables Trust, 2012-1 A3 09/08/2016 % Atlantic City Electric Transition Funding LLC Series 2002-1 A3 07/20/2017 % Series 2003-1 A3 10/20/2020 % BA Credit Card Trust, 2007-A6 A6 (c) 09/15/2016 % Cabela's Master Credit Card Trust Series 2010-2A A2 (Acquired 12/27/2012 and 02/08/2013, Cost, $2,290,446) (a)(c) 09/15/2018 % Series 2012-1A A1 (Acquired 05/08/2012 and 07/23/2012, Cost, $1,514,521) (a) 02/18/2020 % California Republic Auto Receivables Trust 2013-2 A2 03/15/2019 % Capital One Multi-Asset Execution Trust, 2007-A2 A2 (c) 12/15/2019 % Carfinance Capital Auto Trust 2013-1A A (Acquired 05/21/2013, Cost, $1,275,298) (a) 07/17/2017 % CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 08/25/2011, 05/10/2013 and 05/15/2013, Cost, $1,892,173) (a) 08/15/2019 % CenterPoint Energy Transition Bond Co. IV LLC, A-1 04/15/2018 % Citibank Credit Card Issuance Trust, 2013-A12 (Acquired 03/19/2014, Cost, $1,000,000) (a)(c) 11/07/2018 % Citibank Omni Master Trust, 2009-A14A A14 (Acquired 08/22/2013, Cost, $1,513,423) (a)(c) 08/15/2018 % Discover Card Execution Note Trust Series 2011-A3 A (c) 03/15/2017 % Series 2012-A1 A1 08/15/2017 % Series 2013-A1 A1 (c) 08/17/2020 % Dryrock Issuance Trust, 2012-2 A 08/15/2018 % Entergy Texas Restoration Funding LLC, 2009-A A1 02/01/2016 % Fifth Third Auto Trust, 2013-A B 04/15/2019 % Ford Credit Auto Owner Trust, 2013-B A3 10/15/2017 % Gracechurch Card Funding PLC, 2012-1A A1 (Acquired 03/02/2012, 05/15/2013 and 03/19/2014, Cost, $2,555,223) (a)(b)(c) 02/15/2017 % HLSS Servicer Advance Receivables Backed Notes Series 2013-T2 A2 (Acquired 05/17/2013, Cost, $2,249,998) (a) 05/16/2044 % Series 2013-T1 D2 (Acquired 01/16/2013, Cost, $750,000) (a) 01/16/2046 % Series 2013-T7 A7 (Acquired 03/28/2014, Cost, $438,350) (a) 11/15/2046 % Invitation Homes 2013-SFR1 Trust A (Acquired 11/05/2013, Cost, $1,244,628) (a)(c) 12/17/2030 % Newcastle Investment Trust, 2011-MH1 A (Acquired 10/24/2012, Cost, $270,065) (a) 12/10/2033 % Nissan Auto Lease Trust, 2012-A A3 05/15/2015 % Porsche Financial Auto Securitization Trust, 2011-1 A4 (Acquired 12/13/2011, Cost, $438,123) (a) 12/17/2018 % SMART Trust/Australia, 2012-2USA A3B (Acquired 02/08/2013, Cost, $1,005,127) (a)(b)(c) 10/14/2016 % United States Small Business Administration, 2008-10B 1 09/10/2018 % TOTAL ASSET BACKED SECURITIES (Cost $41,361,773) CORPORATE BONDS: 37.13% Administrative and Support and Waste Management and Remediation Services: 0.76% Waste Management, Inc. 09/01/2016 % Xstrata Finance (Canada) Ltd. (Acquired 02/14/2012 and 03/12/2013, Cost, $1,813,329) (a)(b) 01/15/2017 % Finance and Insurance: 17.03% Aflac Inc. 02/15/2017 % Allied World Assurance Co., Ltd. (b) 08/01/2016 % American Express Credit Corp. 09/19/2016 % American International Group, Inc. 09/15/2016 % Asciano Finance Limited (Acquired 03/12/2014, Cost, $2,163,499) (a)(b) 04/07/2018 % Australia & New Zealand Banking Group Ltd. (Acquired 11/15/2011, Cost, $995,930) (a)(b) 11/23/2016 % Bank Of America, N.A. 11/14/2016 % Barclays Bank PLC (b) 09/22/2016 % Berkshire Hathaway Inc. 08/15/2016 % Boeing Capital Corp. 08/15/2018 % Capital One Financial Corp. 09/01/2016 % Citigroup, Inc. 12/15/2015 % Citigroup, Inc. 11/21/2017 % Credit Agricole SA (Acquired 10/01/2012, Cost, $1,503,547) (a)(b) 10/01/2017 % Deutsche Bank Aktiengesellschaft (b) 02/13/2019 % Fifth Third Bancorp 06/01/2018 % Ford Motor Credit Company LLC 01/17/2017 % General Electric Capital Corp. 04/27/2017 % General Electric Capital Corp. 05/01/2018 % Goldman Sachs Group, Inc./The 09/01/2017 % Hartford Financial Services Group, Inc./The 03/30/2015 % Health Care REIT, Inc. 04/01/2019 % Heineken N.V. (Acquired 10/02/2012, Cost, $996,700) (a)(b) 10/01/2017 % ING Bank N.V. (Acquired 02/29/2012 and 10/23/2012, Cost, $1,526,590) (a)(b) 03/07/2017 % JPMorgan Chase & Co. 10/01/2015 % Morgan Stanley 02/25/2016 % Morgan Stanley (c) 10/18/2016 % Nomura Holdings, Inc. (b) 09/13/2016 % Nordea Bank AB (Acquired 02/12/2013, Cost, $1,042,096) (a)(b) 03/20/2017 % Private Export Funding Corp. 05/15/2015 % Private Export Funding Corp. 02/15/2017 % Rabobank Nederland (b) 01/19/2017 % Royal Bank of Scotland Group Public Limited Co./The (b) 09/18/2015 % Simon Property Group LP 03/01/2017 % Toyota Motor Credit Corp. 05/22/2017 % UBS AG (b) 12/20/2017 % Ventas Realty LP / Ventas Capital Corp. 11/30/2015 % Vornado Realty L.P. 04/01/2015 % WellPoint, Inc. 01/15/2018 % Wells Fargo & Co. 06/15/2016 % Health Care and Social Assistance: 0.81% Catholic Health Initiatives 11/01/2017 % Quest Diagnostics Inc. 11/01/2015 % Quest Diagnostics Inc. 07/01/2017 % Information: 1.43% AT&T Inc. 02/12/2016 % Comcast Corp. 02/15/2018 % DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 % Verizon Communications, Inc. 09/14/2018 % Management of Companies and Enterprises: 0.97% BNP Paribas (b) 08/20/2018 % Macy's Retail Holdings, Inc. 12/01/2016 % Manufacturing: 7.88% ACTAVIS, Inc. 10/01/2017 % Anheuser-Busch Companies LLC 10/15/2016 % Cisco Systems, Inc. 03/14/2017 % ConAgra Foods, Inc. 01/25/2018 % Dow Chemical Co./The 02/15/2016 % Dr Pepper Snapple Group, Inc. 01/15/2016 % Eastman Chemical Co. 06/01/2017 % Ecolab Inc. 12/08/2017 % EMC Corp. 06/01/2018 % Hershey Co./The 11/01/2016 % Hewlett-Packard Co. 12/01/2020 % Kellogg Co. 05/21/2018 % Lorillard Tobacco Co. 08/21/2017 % Motorola Solutions, Inc. 11/15/2017 % Procter & Gamble Co./The 08/15/2016 % Reynolds American Inc. 10/30/2015 % Sherwin-Williams Co./The 12/15/2017 % Thermo Fisher Scientific Inc. 08/15/2016 % Tyco International Finance S.A. (b) 10/15/2015 % Zoetis Inc. 02/01/2018 % Mining, Quarrying, and Oil and Gas Extraction: 3.90% Anadarko Petroleum Corp. 09/15/2017 % BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 % Ensco PLC (b) 03/15/2016 % Noble Holding International, Ltd. (b) 08/01/2015 % Occidental Petroleum Corp. 02/15/2018 % Petrobras International Finance Co. (b) 02/06/2017 % Phillips 66 05/01/2017 % Rio Tinto Finance (USA) PLC (b) 08/21/2017 % Teck Resources Ltd. (b) 08/15/2017 % Transocean Inc. (b) 10/15/2017 % Vale Overseas Ltd. (b) 01/11/2016 % Professional, Scientific, and Technical Services: 0.26% Computer Sciences Corp. 03/15/2018 % Real Estate and Rental and Leasing: 0.26% Penske Truck Leasing Co. LP / PTL Finance Corp. (Acquired 05/14/2012, Cost, $903,340) (a) 05/11/2015 % Retail Trade: 0.91% BP Capital Markets (b) 11/01/2016 % Tesco PLC (Acquired 07/17/2013, Cost, $2,220,409) (a)(b) 11/15/2017 % Transportation and Warehousing: 1.04% Carnival Corp. (b) 12/15/2017 % GATX Corp. 07/30/2018 % Spectra Energy Partners, LP 09/25/2018 % Utilities: 0.59% Exelon Generation Co., LLC 10/01/2019 % Sempra Energy 04/01/2017 % Wholesale Trade: 1.29% B.A.T. International Finance P.L.C. (Acquired 06/06/2012, Cost, $995,160) (a)(b) 06/07/2017 % Express Scripts Holding Co. 11/15/2016 % Samsung Electronics America, Inc. (Acquired 04/18/2013, Cost, $2,027,974) (a) 04/10/2017 % TOTAL CORPORATE BONDS (Cost $131,408,524) MORTGAGE BACKED SECURITIES: 22.06% American Tower Trust I, 2013-1-2 (Acquired 03/06/2013, Cost, $1,830,000) (a) 03/15/2043 % Bear Stearns Commercial Mortgage Securities Trust Series 2006-PW12 A4 (c) 09/11/2038 % Series 2005-PW10 A4 (c) 12/11/2040 % CD 2005-CD1 Commercial Mortgage Trust, 2005-CD1 A4 (c) 07/15/2044 % COMM 2012-CCRE2 Mortgage Trust, 2012-CR2 A1 08/15/2045 % COMM 2012-CCRE4 Mortgage Trust, 2012-CR4 A2 10/15/2045 % COMM 2012-LC4 Mortgage Trust, 2012-LC4 A1 12/10/2044 % Commercial Mortgage Trust, 2007-GG11 A4 12/10/2049 % CSMC Trust Series 2013-6 1A1 (Acquired 07/24/2013, Cost, $2,786,120) (a)(c) 07/25/2028 % Series 2013-IVR4 A3 (Acquired 06/12/2013, Cost, $2,938,123) (a)(c) 07/25/2043 % DBUBS 2011-LC3 Mortgage Trust, A2 08/10/2044 % Extended Stay America Trust Series 2013-ESFL A2FL (Acquired 01/24/2013, Cost, $1,565,000) (a)(c) 12/05/2031 % Series 2013-ESFL A1FL (Acquired 01/24/2013, Cost, $782,652) (a)(c) 12/05/2031 % Fannie Mae-Aces Series 2009-M1 A1 07/25/2019 % Series 2012-M8 ASQ1 12/25/2019 % Fannie Mae Connecticut Avenue Securities 2013-CO1 M1 (c) 10/25/2023 % Fannie Mae Pool 01/01/2016 % Fannie Mae Pool 02/01/2021 % Fannie Mae Pool 06/01/2021 % Fannie Mae Pool 08/01/2021 % Fannie Mae Pool 09/01/2021 % Fannie Mae Pool 11/01/2021 % Fannie Mae Pool 12/01/2025 % Fannie Mae Pool 09/01/2026 % Fannie Mae Pool (c) 10/01/2033 % FDIC Commercial Mortgage Trust Series 2011-C1 A (Acquired 06/06/2012, Cost, $173,125) (a)(c) 04/25/2031 % Series 2012-C1 A (Acquired 05/10/2012, Cost, $519,383) (a)(c) 05/25/2035 % FDIC Guaranteed Notes Trust Series 2010-S4 A (Acquired 02/24/2012, Cost, $730,229) (a)(c) 12/04/2020 % Series 2010-S1 2A (Acquired 03/01/2012, Cost, $823,131) (a) 04/25/2038 % Series 2010-S1 1A (Acquired 11/18/2011, Cost, $484,947) (a)(c) 02/25/2048 % FHLMC Multifamily Structured Pass Through Certificates Series K501 A1 06/25/2016 % Series K703 A1 01/25/2018 % Series K709 A1 10/25/2018 % Fosse Master Issuer PLC, 2011-1A A2 (Acquired 09/30/2011 and 06/27/2012, Cost, $1,008,502) (a)(b)(c) 10/19/2054 % Freddie Mac REMICS, 3855 HE 02/15/2026 % Freddie Mac Structured Agency Credit Risk Debt Notes 2013-DN2 M1 (c) 11/25/2023 % FREMF Mortgage Trust 2013-KF02 (Acquired 11/01/2013, Cost, $1,447,163) (a)(c) 12/25/2045 % GS Mortgage Securities Corp. II, 2005-GG4 A4A 07/10/2039 % GS Mortgage Securities Trust Series 2010-C2 A1 (Acquired 04/11/2012, Cost, $1,454,456) (a) 12/10/2043 % Series 2011-GC5 A2 08/10/2044 % Series 2007-GG10 A4 (c) 08/10/2045 % Holmes Master Issuer PLC, 2012-1A A2(Acquired 01/18/2012, Cost, $803,838) (a)(b)(c) 10/15/2054 % JPMorgan Chase Commercial Mortgage Securities Trust Series 2013 - FL3 A2 (Acquired 04/24/2013, Cost, $2,805,000) (a)(c) 04/15/2028 % Series 2013-JWRZ A (Acquired 05/22/2013, Cost, $2,960,000) (a)(c) 04/15/2030 % Series 2010-C1 A1 (Acquired 12/30/2011, Cost, $1,373,365) (a) 06/15/2043 % Series 2005-LDP5 A4 (c) 12/15/2044 % Series 2011-C3 A1 (Acquired 09/20/2011, Cost, $175,093) (a) 02/15/2046 % Series 2007-CIBC18 A3 06/12/2047 % Series 2007-CIBC20 A4 (c) 02/12/2051 % Morgan Stanley Capital I Trust Series 2008-TOP29 A4 (c) 01/11/2043 % Series 2011-C1 A2 (Acquired 09/20/2011 and 06/28/2012, Cost, $2,265,910) (a) 09/17/2047 % Motel 6 Trust, 2012-MTL6 A2 (Acquired 11/02/2012, Cost, $1,999,992) (a) 10/05/2025 % NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 % Series 2011-R1 1A (c) 01/08/2020 % Series 2011-R2 1A (c) 02/06/2020 % Series 2011-R3 1A (c) 03/11/2020 % Series 2010-R1 1A (c) 10/07/2020 % Sequoia Mortgage Trust, 2013-1 1A1 (c) 02/25/2043 % Springleaf Mortgage Loan Trust Series 2013-3A A (Acquired 10/04/2013, Cost, $1,854,875) (a)(c) 09/25/2057 % Series 2013-1A A (Acquired 04/03/2013, Cost, $2,050,539) (a)(c) 06/25/2058 % Series 2012-3A A (Acquired 10/18/2012, Cost, $659,234) (a)(c) 12/25/2059 % WIMC Capital Trust, 2012-A A1 (Acquired 06/21/2012, Cost, $666,691) (a) 10/16/2050 % TOTAL MORTGAGE BACKED SECURITIES (Cost $79,050,338) MUNICIPAL BONDS: 2.13% County of Hamilton OH Sewer System Revenue 12/01/2016 % Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2018 % Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2021 % Metropolitan Council, (Minneapolis - St. Paul Metropolitan Area), State of Minnesota 09/01/2017 % Metropolitan Government of Nashville & Davidson County TN 07/01/2017 % State of Ohio 08/01/2017 % TOTAL MUNICIPAL BONDS (Cost $7,616,985) FOREIGN GOVERNMENT BOND: 0.26% Hydro-Quebec (b) 06/30/2016 % TOTAL FOREIGN GOVERNMENT BOND (Cost $910,346) U.S. GOVERNMENT AGENCY ISSUES: 4.68% Federal Home Loan Mortgage Corp. 08/20/2014 % Federal Home Loan Mortgage Corp. 08/27/2014 % Federal Home Loan Mortgage Corp. 09/10/2015 % Federal Home Loan Mortgage Corp. 08/25/2016 % Federal National Mortgage Association 05/15/2014 % Federal National Mortgage Association 10/30/2014 % Federal National Mortgage Association 12/19/2014 % Federal National Mortgage Association 07/28/2015 % TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $16,646,809) U.S. GOVERNMENT NOTES: 2.50% United States Treasury Note 10/15/2015 % United States Treasury Note 10/31/2017 % TOTAL U.S. GOVERNMENT NOTES (Cost $8,929,114) MONEY MARKET FUND: 3.17% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.05% (d) TOTAL MONEY MARKET FUND (Cost $11,326,045) TOTAL INVESTMENTS (Cost $297,249,934): 83.54% Other Assets in Excess of Liabilities: 16.46% (e) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At March 31, 2014, the fair value of these securities total $69,308,362 which represents 19.43% of total net assets. (b) Foreign issued security. (c) Variable rate security.The rate reported is the rate in effect as of March 31, 2014. (d) The rate quoted is the annualized seven-day effective yield as of March 31, 2014. (e) Includes assets pledged as collateral for swap contracts. LoCorr Managed Futures Strategy Fund Consolidated Schedule of Investments, continued March 31, 2014 (Unaudited) The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows(1): Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (1) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Consolidated Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund follows fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period. These inputs are summarized in three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Generally, the Fund's investments are valued each day at the last quoted sales price on each investment’s primary exchange. Investments traded or dealt in upon one or more exchanges (whether domestic or foreign) for which market quotations are readily available and not subject to restrictions against resale shall be valued at the last quoted sales price on the primary exchange or, in the absence of a sale on the primary exchange, at the last bid on the primary exchange. Investments primarily traded in the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) National Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price. If market quotations are not readily available, investments will be valued at their fair value as determined in good faith by LoCorr Fund Management, LLC (the “Adviser”) in accordance with procedures approved by the Board of Trustees (the “Board”) and evaluated by the Board as to the reliability of the fair value method used. In these cases, the Fund’s net asset value (“NAV”) will reflect certain portfolio investments’ fair value rather than their market price. Fair value pricing involves subjective judgments and it is possible that the fair value determined for an investment is materially different than the value that could be realized upon the sale of that investment. The fair value prices can differ from market prices when they become available or when a price becomes available. The Fund may use independent pricing services to assist in calculating the value of the Fund's investments. In addition, market prices for foreign investments are not determined at the same time of day as the NAV for the Fund. Because the Fund may invest in portfolio investments primarily listed on foreign exchanges, and these exchanges may trade on weekends or other days when the Fund does not price its shares, the value of some of the Fund's portfolio investments may change on days when you may not be able to buy or sell the Fund's shares. In computing the NAV, the Fund values foreign investments held by the Fund at the latest closing price on the exchange in which they are traded immediately prior to closing of the NYSE. Prices of foreign investments quoted in foreign currencies are translated into U.S. dollars at current rates. If events materially affecting the value of an investment in the Fund's portfolio, particularly foreign investments, occur after the close of trading on a foreign market but before the Fund prices its shares, the investment will be valued at fair value. Fixed income securities and certificates of deposit with maturities more than 60 days when acquired are valued using an evaluated price supplied by an independent pricing service. Inputs used by the pricing service for U.S. government and treasury securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker dealer quotes, yields, bids, offers, and reference data. Agency issued debt securities, foreign issued bonds and municipal bonds are generally valued in a manner similar to U.S. government securities. Evaluations for corporate bonds are typically based on valuation methodologies such as market pricing and other analytical pricing models as well as market transactions and dealer quotations based on observable inputs. Fixed income securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on inputs used and market activity levels for specific securities. The fair value of asset backed securities and mortgage backed securities is estimated on models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuance may also be considered in the development of fair value. Asset backed and mortgage backed securities are generally categorized in Level 2 of the fair value hierarchy. Short-term investments in fixed income securities and certificates of deposit with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued using an amortized cost method of valuation, and are categorized in Level 2. Equity securities generally are valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities.Securities that are traded on any stock exchange or on the NASDAQ over-the-counter market are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an equity security is generally valued by the pricing service at its last bid price.Equity securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy. With respect to any portion of the Fund's assets that are invested in one or more open-end management investment companies, including money market funds, registered under the 1940 Act, the Fund's net asset value is calculated based upon the net asset values of those open-end management investment companies, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. Futures contracts are carried at fair value using the primary exchange’s closing (settlement) price, and are categorized in Level 1. Forward currency contracts are carried at fair value using spot currency rates and are adjusted for the time value of money (forward points) and contractual prices of the underlying financial instruments. Forward currency contracts are generally categorized in Level 2. Total return swap contracts are stated at fair value daily based on the fair value of the underlying futures and forward currency contracts constituting the contract’s stated index, taking into account any fees and expenses associated with the swap agreement. Total return swap contracts are generally categorized in Level 2. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund’s consolidated investments as of March 31, 2014: Security Classification Level 1 Level 2 Level 3 Total Investments Asset Backed Securities $
